            Case 2:19-cv-01409-CB Document 74 Filed 06/29/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA


MALLET AND COMPANY INC.,                      )
                                              )
                       Plaintiff,             )       Civil Action No. 19-1409
                                              )
       v.                                     )       Judge Cathy Bissoon
                                              )
ADA LACAYO, et al.,                           )
                                              )
                       Defendants.            )


                                             ORDER

       Plaintiff’s Motion (Doc. 73) to Quash Third-Party Subpoenas is DENIED,

with instructions.

       As an initial matter, Plaintiff has failed to convince the Court that it has standing to seek

the relief-requested. Compare Mot. (arguing that the subpoenas are improper because Defendant

Bowers failed “to take reasonable measures to spare nonparties from undue burden [and/]or

expense”) with Cardona v. Vivint Solar, Inc., 2019 WL 4686556, *2 (E.D. Pa. Sept. 26, 2019)

(absent an exception “where a party claims some personal right or privilege [with] respect to the

subject matter of a subpoena duces tecum,” “only the non-parties . . . served with the subpoenas

may move to have them quashed under [Rule 45]”) (citations and internal quotations omitted).

Furthermore, any motion to quash properly would be directed to the court for the district where

compliance is required, in this instance, Georgia. Fed. R. Civ. P. 45(d)(3)(A); accord Vermeer

Mfgr’g Co. v. Toro Co., 2020 WL 1236312, *2 (W.D. Okla. Mar. 13, 2020).
          Case 2:19-cv-01409-CB Document 74 Filed 06/29/20 Page 2 of 2




       On the other hand, the Court has difficulty imagining the relevance of the targeted-

information, as referenced in Plaintiff’s Motion1 − both as a general matter, and, particularly,

within the context of the new proportionality-standards. Also troubling are the reports of

Plaintiff’s counsel (if true) regarding the degree to which Defendant is honoring the spirit and

intent of the Court’s enhanced good-faith-conferral requirement. See text-Order dated Jun. 1,

2020 (corresponding to Dkt. No. 69). Thus, while Plaintiff’s Motion is denied, the Court again

directs the parties to confer and make best-faith efforts to ensure the prompt, efficient and

proportionality-conscious exchange of information in advance of the Preliminary

Injunction Hearing.

       IT IS SO ORDERED.


June 29, 2020                                         s/Cathy Bissoon
                                                      Cathy Bissoon
                                                      United States District Judge

cc (via ECF email notification):

All Counsel of Record




1
  See id. at ¶ 6 (discussing “a stock purchase agreement related to the equity purchase of Mallet
− which Mallet has already produced in redacted form and counsel were discussing amongst
themselves”).
                                                 2
